



EXHIBIT 10.16
Investar Holding Corporation
Notice of Award of Restricted Stock Units
(Non-Employee Directors)


Name:
 
 
 
 
Number of RSUs:
 
 
 
 
Grant Date:
 
 
 
 





Re:    Notice and Acceptance of Award of Restricted Stock Units


As of the Grant Date noted above, the Board of Directors (the “Board”) of
Investar Holding Corporation (the “Company”) awards to you the number of
restricted stock units (“RSUs”) set forth above (your “Award”), which Award
represents your right to receive an equivalent number of shares of the Company’s
common stock, $1.00 par value per share (“Common Stock”) on the applicable
vesting dates set forth herein. This Award is made under and is subject to the
Company’s 2017 Long-Term Incentive Compensation Plan (the “Plan”).


1.    Vesting and Settlement. The RSUs shall vest:


a.
As to one-half of your Award on January 1, 2020; and



b.
As to the remaining RSUs represented by your Award on January 1, 2021.



(Each, a “Vesting Date” hereunder.) As soon as practicable following each
Vesting Date, but no later than 30 days after such date, the number of shares of
Common Stock to which you are entitled under this Notice shall then be
certificated and delivered to you, or maintained in book entry form, in the
discretion of the Company, but in either case free of restrictions.


2.    Cessation of Service. If your service as a member of the Board ends prior
to one or both Vesting Dates:


a.
On account of your death or Disability, any unvested RSUs shall vest in full as
of the date of such death or Disability and be settled in accordance with
paragraph 1 hereof.



b.
On account of the consummation of a Change in Control, any unvested RSUs shall
vest in full as of such consummation and be settled in accordance with paragraph
1 hereof.



c.
Except as provided in subparagraphs a. or b. hereof, you shall forfeit any
unvested RSUs then represented by your Award, which shall thereafter be
cancelled without compensation.



As used herein the term “Disabled” shall mean “Disability” as defined in the
Plan, and the term “Change in Control” shall have the meaning ascribed to it
under the terms of the Plan.


3.    No Assignment. Your Award shall not be subject in any manner to sale,
transfer, pledge, assignment or other encumbrance or disposition, whether by
operation of law or otherwise, and whether voluntarily or involuntarily, except
by will or the laws of descent and distribution unless and until such Award, or
any portion thereof, is vested and settled in accordance with paragraphs 1 and 2
hereof.


4.    Legends; Issuance and Delivery of Common Stock. You acknowledge that
Common Stock acquired hereunder may bear such legends as the Company deems
necessary to comply with applicable Federal or securities laws.


Common Stock issued or delivered in connection with your Award shall be subject
to all applicable Federal and securities law requirements. Notwithstanding any
provision of your Award to the contrary, the Company shall have no obligation to
issue and deliver Common Stock to you if it reasonably determines that such
issuance or delivery would constitute a violation of any applicable Federal or
securities law or any rule or regulation promulgated thereunder. The inability
of the Company to deliver Common Stock hereunder shall relieve the Company of
any liability for the delay or failure to issue or deliver such shares.







--------------------------------------------------------------------------------





5.    Amendment. The Company possesses the authority to amend the terms of your
Award; provided, however, that no such amendment shall materially impair your
Award without your prior written consent.


6.    Taxes. The fair market value of any Common Stock issued to you hereunder,
if any, will be treated as earnings from self-employment and reported on IRS
Form 1099-MISC. You are solely responsible for the payment of all applicable
income and self-employment taxes payable with respect to your Award and the
Company does not withhold such amounts.


7.    Shareholder Rights. You shall have no rights, including, but not limited
to, voting and dividend rights, in the shares of Common Stock underlying the
RSUs unless and until such shares are vested and issued to you.


8.    Entire Agreement. This Notice, including the Plan and any additional
documents necessary to effect the terms and conditions of your Award,
constitutes the entire understanding and agreement among the parties, and there
are no other agreements, understandings, restrictions, or representations, other
than those set forth herein.


9.    Administration. All matters of administration arising with respect to your
Award shall be determined by the Compensation Committee of the Board, in its
discretion, including the resolution of any ambiguity or the provision of any
omitted term or condition. Any determination hereunder shall be binding upon
you, your heirs, beneficiaries and other assigns.


10.    Fractional Shares. Nothing contained herein shall require the issuance of
a fractional share, whether certificated or in book entry form. The Company may
cancel any such fractional share, and provide cash in lieu thereof, at such time
as the Company deems necessary or appropriate.


11.    Additional Terms and Conditions. Your Award is subject to additional
terms and conditions that are set forth in the Plan. When you execute and
deliver the Acknowledgement and Agreement attached hereto as Addendum 1, you
acknowledge that you have received a prospectus covering the Plan and that you
have had an opportunity to review or obtain the formal documents constituting
the Plan.


Please indicate your consent to be bound by the foregoing terms and conditions
by execution and delivery to Mr. Chris Hufft, Investar Bank, 7244 Perkins Road,
Baton Rouge, LA 70810, of the Acknowledgement and Agreement attached hereto as
Addendum 1.


Very truly yours,


Investar Holding Corporation




Addendum 1: Acknowledgement and Agreement
Prospectus





--------------------------------------------------------------------------------







ADDENDUM 1
Acknowledgement and Agreement
Investar Holding Corporation
Restricted Stock Unit Award




By execution below, I acknowledge that my Award is subject to the terms and
conditions set forth in the forgoing Notice of Award of Restricted Stock Units
and the Plan. I agree to be bound by each of the foregoing conditions and
restrictions, and I acknowledge that such conditions and restrictions shall be
binding upon my representatives, beneficiaries, heirs and assigns. I further
acknowledge that no member of the Board of Directors, nor any officer or
employee of the Company, shall be liable for any action or determination taken
in good faith with respect to my Award. I understand that I must obtain my own
tax and financial planning advice with respect to my Award, and I acknowledge
that no member of the Company, nor any officer or employee of the Company, has
provided such advice.


                            
 
 
 
By:
 
 
 
 
Date:
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






